                              IN THE UNITED ST ATES DISTRICT

                            COURT FOR THE DISTRICT OF OREGON

                                       EUGENE DIVISION

TODD C. SNYDER,
                                                     Case No. 6: l 5-cv-02400-SU
               Plaintiff,
                                                     ORDER GRANTING PLAINTIFF'S
       vs.                                           MOTION FOR ATTORNEY
                                                     FEES PURSUANT TO 42 U.S.C. § 406(b)
COMMISSIONER,
Social Security Administration,

               Defendant.


       Plaintiff Todd C. Snyder brought this action seeking review of the Commissioner's final

decision denying his application for Disability lnsnrance Benefits under the Social Secnrity Act.

The Court reversed the Commissioner's decision, remanded the case for further proceedings, and

entered Judgment on July 11,2017.

       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). I have reviewed the

record in this case, the motion, and the supporting materials, including the award of benefits, the

fee agreement with counsel, and the recitation of counsel's honrs and services. Applying the

standards set by Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002), the Conrt finds that the

requested fees are reasonable.
       Plaintiff's Motion for Attorney Fees Pursuant to 42 U.S.C. 406(b) is hereby GRANTED,

and Plaintiff's counsel is awarded $15,569.70 in attorney's fees under 42 U.S.C. § 406(b).

Previously, the Court awarded Plaintiff attorney fees in the amount of $8,765.10 under the Equal

Access to Justice Act ("EAJA"), 28 U.S.C. § 2412. When issuing the§ 406(b) check for

payment to Plaintiff's attorney, the Commissioner is directed to subtract the amounts awarded

for EAJA and administrative fees and send the balance of $6,804.60, less any applicable

processing or user fees prescribed by statute, to Plaintiff's attorneys at HARDER, WELLS,

BARON & MANNING, P.C., 474 Willamette Street, Eugene, Oregon 9740 I. Any amount

withheld after all administrative and court attorney fees are paid should be released to the

claimant.



       IT IS SO ORDERED this 26th day of March 2019.


                                 L~0
                                          Ann Aiken
                                  United States District Judge




PAGE 2-ORDER
